Name: Commission Regulation (EEC) No 1214/90 of 8 May 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/ 14 Official Journal of the European Communities 11 . 5. 90 COMMISSION REGULATION (EEC) No 1214/90 of 8 May 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to - Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 11 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 , (2) OJ No L 334, 18 . 11 . 1989, p. 21 . 11 . 5. 90 Official Journal of the European Communities No L 120/15 ANNEX Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F £ 354,67 540,94 287,12 2028,04 204,09 278,81 1541,83 342,72 1315,76 93,42 142,49 75,63 534,20 53,42 71,89 406,13 88,37 346,58 9166 13980 7420 52413 5121 6721 39847 8262 34005 68450 104398 55413 391396 39341 53623 297562 65914 253933 105,04 160,21 85,03 600,65 60,10 81,08 456,65 99,66 389,69 45,59 69,54 36,91 260,72 26,19 35,35 198,22 43,46 169,15 53,39 87,02 42,02 55,46 313,50 478,15 253.79 1 792,62 180,07 244.80 1 362,85 300,92 1 163,02 367,11 598,33 288,98 381,35 758,62 277,57 900,04 1926 2938 1559 11017 1 107 1508 8376 1853 7148 2256 3677 1778 2343 4670 1706 5531 4740 1464 3070 12610 34,80 53,09 28,17 199,03 20,01 27,24 151,32 33,48 129,13 40,76 66,43 32,08 42,34 84,22 30,82 99,93 85,63 26;45 55,46 227,81 33,74 51,47 27,32 192,97 19,52 25,69 146,71 31,58 125,19 39,51 64,40 30,93 - 41,05 81,73 29,88 96,88 83,02 25,64 53,77 220,86 109,40 178,30 85,98 113,64 225,74 82,72 268,21 Code CN code Taric ­ sub- heading Description 1.10 07019051 07019059 New potatoes 1.20 07020010 07020090 Tomatoes 1.30 07031019 Onions (other than sets) 1.40 07032000 Garlic 1.50 07039000 * 10 Leeks 1.60 07041010 07041090 * 00 ¢ oo Cauliflowers 1.70 07042000 Brussels sprouts 1.80 07049010 White cabbages and red cabbages 1.90 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 1.100 07049090 ¢ 92 * 98 Chinese cabbage 1.110 070511 10 07051190 Cabbage lettuce (head lettuce) 1.120 07052900 ' 10 Endives 1.130 07061000 * 21 * 22 ' 23 ¢ 25 Carrots 1.140 07069090 * 11 ¢ 19 Radishes 1.150 07070011 07070019 Cucumbers 1.160 07081010 07081090 Peas (Pisum sativum) 1.170 07082010 07082090 Beans (Vigna spp., Pha ­ seolus spp.) 1.180 07089000 * 11 * 12 * 29 Broad beans 1.190 07091000II Globe artichokes 1.200 IIIl Asparagus : 1.200.1 07092000 * 11 ¢ 12 * 13 * 14 ¢ 15 * 16  green 1.200.2 07092000 * 91 * 92 * 93 * 94 * 95 * 96  other 1.210 07093000 Aubergines (egg-plants) 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 1.230 07095130 Chantarelles 1.240 07096010 Sweet peppers 415,32 676,90 328,71 431,44 859,25 314,03 1018,24 872,58 269,51 565,14 2321,21 10733 17494 8292 11 150 22025 8115 26315 22551 6965 14605 59989 80154 130638 63198 83264 165842 60606 196514 168402 52014 109068 447976 123,00 200,48 96,79 127,78 254,04 93,00 301,57 258,43 79,82 167,38 687,48 229,84 771,29 110,38 40,37 130,90 112,18 34.64 72.65 298,42 70,99 148,86 611,43 238,22 499,53 2051,75 305,10 12892 2373,20 625,12 2097,70 61333 232,91 458009 702,88 225,81 72,17 48,81 556,01 128,54 3049 2062 23931 5432 561,38 379,70 4428,22 999,87 147,87 100,01 1 139,98 263,37 496,21 335,63 3869,16 883,80 14508 9813 102135 25841 55,09 37,26 429,67 98,13 108343 73281 837139 192969 166,26 112,46 1 287,01 296,13 53,41 36.13 394,04 95.14 No L 120/16 11 . 5 . 90Official Journal of the European Communities Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU E Bfrs/Lfrs Dkr DM FF Dr £ Irl ... Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 72,46 3061 563,62 148,46 498,19 14566 55,31 108774 166,93 53,63 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 151,44 295,70 1011,02 27507 112,36 221703 333,97 1 08,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 51,25 2165 398,69 105,01 352,40 10303 39,12 76944 118,08 37,93 2.30 08043000 ¢ 90 Pineapples, fresh 47,51 2007 369,61 97,36 326,70 9552 36,27 71 332 109,47 35,16 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 152,65 6450 187,39 312,77 1049,56 30687 116,53 229158 351,67 1 12,98 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 133,47 5640 038,20 273,47 917,68 26831 101,89 200364 307,48 98,78 2.60 2.60.1 2.60.2 2.60.3 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 Sweet oranges, fresh :  Sanguines and semi- sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 58,86 49,52 29,17 2487 2092 1244 457,87 385,25 230,04 120,61 101,48 59,32 404,72 340,53 201,99 11833 9956 5546 44,93 37,81 22,47 88366 74351 44244 135,61 114,10 66,89 43,56 36,65 21,20 2.70 2.70.1 2.70.2 2.70.3 2.70.4 08052010 08052030 08052050 08052070 08052090 * 11 * 21 * 11 * 21 * 12 :* 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others 90,96 46,75 39,28 50,82 3847 1975 1662 2147 708,75 363,65 307,30 395,34 185,51 95,79 80,38 104,13 625,37 321.44 270,15 349.45 17785 9398 7752 10217 69,52 35,69 29,99 38,80 136623 70182 59082 76298 208,74 107,70 90,49 117,09 67,79 34.60 28,91 37.61 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 42,24 1785 328,61 86,53 290,46 849: 32,25 63419 97,32 31,26 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 124,36 5255 967,31 254,80 855,02 24995 94,93 186684 286,49 92,04 11 . 5 . 90 Official Journal of the European Communities No L 120/17 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 08054000 * 11 * 12 Grapefruit, fresh :  white 45,07 1904 350,61 92,35 309,91 9061 34,41 67665 103,84 33,36 2.90.2 2.100 08054000 08061011 08061015 08061019 * 21 * 22  pink Table grapes 100,63 122,53 4252 5177 782,76 953,08 206,18 " 251,05 691,89 842,45 20229 24631 76,82 93,53 151067 183938 231,83 282,28 74,48 90,68 2,110 08071010 l Water-melons 52,60 2222 409,18 107,78 361,68 10575 40,15 78970 121,19 38,93 2.120 \ Melons (other than water ­melons) I 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 78,56 3319 611,06 160,96 540,13 1 5792 59,97 117931 1 80,98 58,14 2.120.2 08071090 * 16 * 17 ­ * 18 * 19 * 29  Other 91,43 3863 711,18 187,33 628,63 18380 69,79 137253 210,63 67,67 2.130 08081091 08081093 08081099 Apples 68,07 2876 529,48 139,47 468,02 13684 51,96 102186 156,82 50,38 2.140 08082031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 83,78 3540 651,72 171,67 576,06 16843 63,96 125777 193,02 62,01 2.150 08091000 Apricots 47,04 1987 365,93 96,39 323,45 9457 35,91 70622 108,38 34,81 2.160 08092010 08092090 I Cherries 220,66 9412 1740,13 448,73 1 527,90 41952 170,03 334673 506,04 160,37 2.170 08093000 * 91 * 92 * 93 Peaches 110,51 4670 859,61 226,43 759,82 22216 84,36 165899 254,59 81,79 2.180 08093000 * 97 * 11 * 12 * 13 Nectarines 99,42 4206 773,90 203,31 683,27 19837 75,86 149369 228,80 73,62 2.1 90 08094011 08094019 * 17 Plums 151,91 6419 1 181,63 311,25 1 044,46 30538 1 1 5,96 228046 349,97 112,43 2.200 08101010 08101090 I Strawberries 149,17 6303 1 160,33 305,64 1 025,64 29988 113,87 223936 343,66 110,40 2.205 2.210 08102010 08104030 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 179,42 24307 7780 4493,31 1443,17 1 175,29 370,20 3950,18 1 255,56 113358 32582 438,60 138,91 863888 270928 1323,12 418,03 422,80 122,25 2.220 08109010 I Kiwi fruit (Actinidiachinensis Planch.) 134,53 5685 1 046,46 275,65 924,99 27045 102,70 201960 309,93 99,57 2.230 08109080 * 31 * 32 Pomegranates 72,77 3105 573,24 148,25 504,48 13979 55,95 110349 167,24 52,51 2.240 081090 80 * 41 * 42 Khakis 244,37 10326 1 900,83 500,70 1 680,17 49125 186,55 366846 562,98 180,86 2.250 08109030 * 10 Lychees 198,16 8373 1541,38 406,01 1 362,45 39835 151,27 297475 456,52 146,66 = The ninth digit is reserved for the Member States (statistical purposes).